Citation Nr: 1425469	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-20 592A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis, to include as due to an undiagnosed illness.

2.  Entitlement to an effective date earlier than September 1, 2010, for the award of service connection, and a 70 percent rating, for schizophrenia, paranoid type (previously evaluated as schizoaffective disorder, and previously claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and J.C. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from October 1988 to January 1992.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from March 2006 and September 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In October 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claim of entitlement to service connection for a chronic disability manifested by joint aches claimed as osteoarthritis and partially granted the claim of entitlement to an effective date earlier than September 1, 2010 for the award of service connection for schizophrenia.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2008 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated.  
 


	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




